Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-13-00060-CR

                                        IN RE Richard LARES

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 13, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 24, 2013, Relator Richard Lares filed a petition for writ of mandamus. The

court has considered Relator Lares’s petition and is of the opinion that Lares is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).



                                                          PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2006CR10110, styled State of Texas v. Richard Lares, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.